Exhibit 10.30

SEVERANCE AGREEMENT AND GENERAL RELEASE

THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (the “Agreement”) dated as of
November 22, 2006, is entered into between Michael T. Wedge, whose address is
One Huntington Avenue, Residence #501, Boston, Massachusetts 02116 (the
“Executive”), and BJ’s Wholesale Club, Inc., a Delaware corporation, whose
principal office is One Mercer Road, Natick, Massachusetts 01760 (the
“Company”).

WHEREAS, the Executive has resigned effective November 22, 2006 from his
employment with the Company and from his office as President and Chief Executive
Officer and as a director of the Company, and has signed Exhibit A hereto;

WHEREAS, the parties wish to resolve amicably the Executive’s termination from
employment and establish the terms of the Executive’s severance arrangement;

WHEREAS, the Executive is advised that he has at least 21 days to consider this
Agreement, that he is advised to consult with his own attorney prior to signing
this Agreement and that he may revoke the agreement for a period of seven
(7) days after signing by notifying the General Counsel of the Company in
writing of such revocation, and the Agreement shall not be effective or
enforceable until the expiration of the seven (7) day revocation period without
the Agreement having been revoked;

WHEREAS, the parties intend that, as of November 22, 2006, (i) the Employment
Agreement dated as of July 28, 1997 between the Executive and the Company (the
“1997 Agreement”) and (ii) the Change of Control Severance Agreement dated as of
February 9, 1999 and amended thereafter between the Executive and the Company
(the “COC Agreement”) shall terminate;

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Executive intending to be legally bound, do agree as follows:

1. Termination Date. The Executive’s effective date of termination from all
employment with the Company is November 22, 2006 (the “Termination Date”).
Effective upon the Termination Date, the 1997 Agreement and the COC Agreement
will be terminated. Regardless of the Executive’s execution and nonrevocation of
this Agreement, the Company shall pay the Executive (i) any amounts earned but
unpaid through the Termination Date with respect to salary, automobile allowance
and vested but unused vacation; (ii) to the extent not already paid, any amounts
to which the Executive is entitled under the Company’s annual incentive
compensation plan for the fiscal year which ended immediately prior to the
Termination Date; (iii) his vested account balance under the BJ’s Wholesale
Club, Inc. 401(k) Savings Plan for Salaried Employees; and (iv) any unreimbursed
expenses incurred in accordance with Company policy. Any such amounts, to the
extent payable, shall be paid as soon as practicable, but in no event sooner
than the next regularly scheduled payment cycle.

 



--------------------------------------------------------------------------------

2. Severance Compensation and Benefits. In return for the timely execution and
nonrevocation of this Agreement and in return for the Executive’s compliance
with all of its terms, the Company agrees to provide the Executive with the
following compensation and benefits:

a) continuation of the Executive’s base salary as of the Termination Date, for a
period of twenty-four months following the Termination Date, payable in such a
manner and at such times as the Executive’s base salary was being paid
immediately prior to the Termination Date; and

b) continued participation in and coverage under the Company’s health plans for
the twenty-four (24) month period severance benefits are payable under
Section 2(a) (the “Severance Period”) on the same terms and conditions as the
Executive participated immediately prior to the Termination Date (if and only if
such participation is legally and contractually permissible); and after any
benefits provided in the previous sentence are no longer available, if the
Executive elects to continue to participate in the Company’s medical or dental
plans for team members pursuant to a valid COBRA election (and if and only if
such participation is legally and contractually permissible), an amount equal to
the difference between the Executive’s actual COBRA premium costs and the amount
the Executive would have paid had Executive continued coverage as an employee
under the Company’s applicable health plans without regard to the pre-tax
benefits the Executive would have received under the BJ’s Wholesale Club, Inc.
Flexible Benefits Plan will be paid either to the Executive, or at the election
of the Company, to the medical or dental care provider, provided, however, that
the Company’s obligations under this Subsection 2(b) shall (i) not extend beyond
the Severance Period, (ii) be eliminated if the Executive discontinues COBRA
benefits or (iii) be reduced or eliminated to the extent that the Executive
receives similar coverage and benefits under the plans and programs of a
subsequent employer or entity or becomes eligible for similar coverage under a
spouse’s employer; and

c) any amounts the Executive would have been entitled to receive under the
Company’s annual incentive compensation plan had the Executive remained employed
by the Company until the end of the fiscal year containing the Termination Date
(prorated for the period of active employment during such fiscal year). All such
amounts, if any, will be paid at the same time as other incentive compensation
plan payments for the fiscal year containing the Termination Date; and

d) immediately upon the expiration of the seven (7) day revocation period
referenced above, acceleration of the vesting of any unvested outstanding option
grants, or outstanding unvested grants of restricted stock or restricted stock
units; provided, however, that notwithstanding the foregoing, there shall be no
acceleration if, and to the extent that, the terms of any such grants expressly
provide for continued vesting of any portion of the grant following the
Executive’s termination from employment; and

e) payments or benefits under other plans of the Company to the extent that the
plans provide for benefits following a termination of employment.

Except as expressly provided above, the Executive’s eligibility to participate
in any of the Company’s employee benefits plans and programs shall cease on or
after the Termination Date in accordance with the terms of such benefits and
programs.

 

2



--------------------------------------------------------------------------------

3. Non-Competition and Non-Solicitation.

a) Restricted Activities. For a period of twenty-four (24) months after the
Termination Date, the Executive will not directly or indirectly:

(i) Engage in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that is competitive with the Company’s business. A business or enterprise shall
be deemed competitive if it shall operate a chain of membership warehouse clubs
(by way of example, but not limitation, Sam’s Club or Costco), warehouse stores
selling food and/or general merchandise that includes a warehouse store located
within 10 miles of any “then existing” BJ’s Wholesale Club warehouse store, or
any other business that competes with the Company. Competitive business or
enterprise also includes any store or business operated or owned by Wal-Mart
Stores, Inc., Costco Wholesale Corporation, or any of the respective affiliates
thereof. The term “then existing” shall refer to any such warehouse store that
is, at the time of termination of the Executive’s employment, operated by the
Company or any of its subsidiaries or divisions or under lease for operation as
aforesaid; or

(ii) Either alone or in association with others (x) solicit, or permit any
organization directly or indirectly controlled by the Executive to solicit, any
employee of the Company to leave the employ of the Company, or (y) solicit for
employment, hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by the Executive to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by the Company at the time of the termination of the Executive’s
employment with the Company; provided that this clause (y) shall not apply to
the solicitation, hiring or engagement of any individual whose employment with
the Company has been terminated for a period of six months or longer at the time
of such solicitation, hiring or employment.

b) Extension of Restrictions. If the Executive violates the provisions of
Section 3(a), the twenty-four (24) month period referred to in Section 3(a)
shall recommence and the Executive shall continue to be bound by the
restrictions set forth in Section 3(a) until a period of twenty-four (24) months
has expired without any violation of such provisions.

c) Interpretation. If any restriction set forth in Section 3(a) is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

d) Equitable Remedies. The restrictions contained in this Section 3 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 3 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 3, and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.

 

3



--------------------------------------------------------------------------------

e) Executive Breach. Without waiving any other remedies that may be available to
the Company, the payments and benefits described in Section 2 above shall
immediately terminate, and the Company shall have no further obligations to the
Executive with respect thereto, in the event that the Executive (i) becomes
employed by Wal-Mart Stores, Inc., Costco Wholesale Corporation, Sam’s Clubs, or
any of their respective subsidiaries or affiliates; or (ii) breaches any
provision of this Section 3 or Section 4 below of this Agreement.

4. Proprietary Information.

a) Proprietary Information.

(i) The Executive agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans, research data, financial data,
personnel data, computer programs, customer and supplier lists, and contacts at
or knowledge of customers or prospective customers of the Company. The Executive
will not disclose any Proprietary Information to any person or entity other than
employees of the Company or use the same for any purposes without written
approval by the Chairman of the Board of the Company or the Presiding Director
if the Chairman is not independent, unless and until such Proprietary
Information has become public knowledge without fault of the Executive.

(ii) The Executive agrees that all files, letters, memoranda, reports, records,
data, sketches, drawings, laboratory notebooks, program listings, or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Executive or others, which have or shall
come into his custody or possession, shall be and are the exclusive property of
the Company. All such materials or copies thereof and all tangible property of
the Company in the custody or possession of the Executive shall be delivered to
the Company within seven (7) days after the Termination Date. After such
delivery, the Executive shall not retain any such materials or copies thereof or
any such tangible property.

(iii) The Executive agrees that his obligation not to disclose or to use
information and materials of the types set forth in Subsections (i) and
(ii) above, and his obligation to return materials and tangible property, set
forth in Subsection (ii) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Executive.

b) Equitable Remedies. The restrictions contained in this Section 4 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 4 is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Section 4, and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.

 

4



--------------------------------------------------------------------------------

5. Release of Claims. In consideration of the Company entering into this
Agreement and the promises and benefits provided herein, the Executive hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company and its current and former officers, directors, stockholders,
corporate affiliates, subsidiaries, parent companies, predecessors, agents,
employees and attorneys (the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which the
Executive ever had or now has as of the date the Executive executes this
Agreement against the Released Parties including, but not limited to, all claims
arising out of the Executive’s employment with and/or separation from the
Company, including, but not limited to, all employment discrimination claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C., §12101 et seq., the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq., as amended by The
Older Workers Benefit Protection Act, the Family and Medical Leave Act of 1993,
29 U.S.C. §2601 et seq., the Massachusetts Fair Employment Practices Act, M.G.L.
c.151B, §1 et seq.; and any and all other similar applicable federal and state
statutes, all as amended; all claims arising out of the Fair Credit Reporting
Act, 15 U.S.C. §1681 et seq., the Employee Retirement Income Security Act of
1974 (“ERISA”), 29 U.S.C. §1001 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. §2101 et seq., the Massachusetts Civil Rights Act,
M.G.L. c.12, §§11H and 11I, the Massachusetts Equal Rights Act, M.G.L. c.93,
§102 and M.G.L. c.214, §1C, the Massachusetts Labor and Industries Act, M.G.L.
c.149, §1 et seq., and the Massachusetts Privacy Act, M.G.L. c.214, §1B, all as
amended; all claims for benefits under the Company’s benefits plans and
programs, including but not limited to, the Company’s Management Incentive Plan,
the Company’s Growth Incentive Plan, the Company’s 1997 Replacement Stock
Incentive Plan, the Company’s 1997 Stock Incentive Plan, the Executive
Retirement Plan, and the General Deferred Compensation Plan, except as
specifically provided for in this Agreement; all common law claims including,
but not limited to, actions in tort, defamation and breach of contract
(including but not limited to all claims arising out of the 1997 Agreement); and
any claim or damage arising out of the Executive’s employment with or change of
employment status with the Company (including a claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that nothing in this Agreement
prevents the Executive from filing, cooperating with, or participating in any
proceeding before the EEOC or a state Fair Employment Practices Agency (except
that the Executive acknowledges that he will not be able to recover any monetary
benefits in connection with any such claim, charge or proceeding).

6. Notices. All notices and other communications required hereunder shall be in
writing and shall be given either by personal delivery or by mailing the same by
certified or registered mail, return receipt requested, postage prepaid. If sent
to the Company, the same shall be mailed to the Company at One Mercer Road,
Natick, MA 01760, Attention: Chairman of the Board, or such other address as the
Company may hereafter designate by notice to the Executive; and if sent to the
Executive, the same shall be mailed to the Executive at his address set forth
above, or at such other address as the Executive may hereafter designate by
notice to the Company. Notices shall be effective upon receipt.

 

5



--------------------------------------------------------------------------------

7. Return of Company Property. The Executive agrees to return within seven
(7) days after the Termination Date all Company property including, but not
limited to, keys, files, records (and copies thereof), equipment, (including,
but not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, pagers, etc.), Company identification, Company
vehicles and any other Company-owned property in his possession or control. The
Executive further agrees to leave intact all electronic Company documents,
including those which he developed or helped develop during his employment. The
Executive also agrees to cancel within seven (7) days, all accounts for his
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone and/or pager accounts and computer
accounts.

8. Business Expenses and Compensation. The Executive agrees that he will submit
within ten (10) days of the Termination Date any and all documentation for any
other reimbursements owed to him for authorized Company expenses.

9. Non-Disparagement. The Executive understands and agrees that, as a condition
for payment to him of the consideration herein described, he shall not make any
false, disparaging or derogatory statements to any media outlet, industry group,
financial institution or current or former employee, consultant, client or
customer of the Company regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs and
financial condition; provided, however, that nothing herein shall prevent the
Executive from making truthful disclosures to any governmental entity or in any
litigation or arbitration.

10. Amendment. This Agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.

11. Taxes and Section 409A.

a) In connection with the severance compensation and benefits provided to the
Executive pursuant to this Agreement, the Company shall withhold and remit to
the tax authorities the amounts required under applicable law, and the Executive
shall be responsible for all applicable taxes with respect to such severance
compensation and benefits under applicable law. The Executive acknowledges that
he is not relying upon advice or representation of the Company with respect to
the tax treatment of any of the severance compensation and benefits provided to
him pursuant to this Agreement.

b) No payments that may be made under this Agreement that constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code and the guidance issued thereunder may be accelerated or
deferred by the Company or the Executive. Notwithstanding anything else to the
contrary in this Agreement, to the extent that any of the payments to be made
hereunder constitute “nonqualified deferred compensation” within the meaning of
Section 409A and the Executive is a “specified employee,” then upon his
termination (as defined under Section 409A), any such payment shall be delayed
until the date that is six months and one day following the Executive’s
Termination Date if, absent such delay, such payment would otherwise be subject
to penalty under Section 409A. In any event, the Company makes no representation
or warranty and shall have no liability to the Executive or any other person if
any provisions of this Agreement are determined to constitute deferred
compensation subject to Section 409A but not to satisfy the conditions of such
Section.

 

6



--------------------------------------------------------------------------------

12. Cooperation. The Executive agrees to cooperate with the Company in the
investigation, defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company. The
Executive’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with the Company’s counsel to
prepare for discovery or any mediation, arbitration, trial, administrative
hearing or other proceeding or to act as a witness when reasonably requested by
the Company at mutually agreeable times and at locations mutually convenient to
the Executive and the Company.

13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business; provided, however,
that the rights and obligations of the Executive are personal and shall not be
assigned by him, except only that payments payable to the Executive after the
Executive’s death shall be made to the Executive’s estate.

14. Waiver of Rights. No delay or omission by either party in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by any party on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion. Notwithstanding the foregoing, if the Company is merged
with or into a third party which is engaged in multiple lines of business, or if
a third party engaged in multiple lines of business succeeds to the Company’s
assets or business, then for purposes of Section 3, the term “Company” shall
mean and refer to the business of the Company as it existed immediately prior to
such event and as it subsequently develops and not to the third party’s other
businesses.

15. Validity. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Agreement.

16. Confidentiality. The Executive understands and agrees that as a condition
for payment to him of the severance benefits herein described, the terms and
contents of this Agreement, and the contents of the negotiations and discussions
resulting in this Agreement, shall be maintained as confidential by him and his
agents and representatives and shall not be disclosed except to the extent
required by federal or state law or as otherwise agreed to in writing by the
Company; provided, however, that nothing herein shall prevent the Executive from
making truthful disclosures to any governmental entity or in any litigation or
arbitration.

17. Nature of Agreement. The Executive understands and agrees that this
Agreement is a severance agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company.

18. Acknowledgments. The Executive acknowledges that he has been given at least
twenty-one (21) days to consider this Agreement, and that the Company advised
him to consult with an attorney of his own choosing prior to signing this
Agreement. He further understands that he may revoke this Agreement for a period
of seven (7) days after he signs it by notifying the General Counsel of the
Company in writing and that this Agreement shall not be effective or enforceable
until the expiration of this seven (7) day revocation period without the
Agreement having been revoked. Finally, the Executive understands and agrees
that by entering into this Agreement he is waiving any and all rights or claims
he might have under the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act, and that he has received consideration
beyond that to which he was previously entitled.

 

7



--------------------------------------------------------------------------------

19. Voluntary Assent. The Executive affirms that no other promises or agreements
of any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Agreement, and that he fully understands the meaning and
intent of this Agreement. The Executive further represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney, and understand the contents herein.

20. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof) except as may be preempted by ERISA
or precluded by any other law. Any action, suit or other legal proceeding
arising under or relating to any provision of this Agreement shall be commenced
only in a court of the Commonwealth of Massachusetts (or, if appropriate, a
federal court located within Massachusetts), and the Company and the Executive
each consents to the jurisdiction of such a court. The Company and the Executive
each hereby irrevocably waives any right to a trial by jury in any action, suit
or other legal proceeding arising under or relating to any provision of this
Agreement.

21. Entire Agreement. With the exception of any outstanding option agreements
and restricted stock agreements between the Executive and the Company, this
Agreement constitutes the entire agreement between the parties and supercedes
all prior agreements and understandings, whether written or oral, relating to
the subject matters of this Agreement.

22. Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

WITNESS the execution hereof the day and year first above written.

/s/    Michael T. Wedge                            

Michael T. Wedge

Date:              11/21/06                             

BJ’S WHOLESALE CLUB, INC.

By  /s/    Herbert Zarkin                            

Date:              11/21/06                             

 

8



--------------------------------------------------------------------------------

Exhibit A

RESIGNATION

The undersigned hereby resigns as an employee and director of BJ’s Wholesale
Club, Inc. and all of its subsidiaries, effective November 22, 2006.

/s/    Michael T. Wedge                

Michael T. Wedge